Case 1:20-cv-00472-DKW-KJM Document 64 Filed 08/13/21 Page 1 of 8           PageID #: 275




                    IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF HAWAI‘I

   RICHARD W. CALDARONE,                        Case No. 20-cv-00472-DKW-KJM

                Plaintiff,                      ORDER GRANTING
                                                DEFENDANT RONALD
         vs.                                    CALDARONE’S MOTION TO
                                                DISMISS (Dkt. No. 43) AND
   RONALD L. CALDARONE, DAVE                    DENYING PLAINTIFF’S
   STRACHMAN,                                   MOTIONS FOR DEFAULT AND
                                                RECONSIDERATION (Dkt. Nos.
                Defendants.                     41, 47)


        Before the Court are three motions: (1) Plaintiff Richard Caldarone’s third

  request that the Court reconsider its order dismissing his claim against Defendant

  George Capello; (2) Plaintiff’s motion for entry of default against Defendant

  Ronald Caldarone; and (3) Defendant Ronald Caldarone’s motion to dismiss the

  claim against him. Richard’s motions for reconsideration and entry of default are

  DENIED—the former for the same reasons articulated in the Court’s order

  dismissing the claim against Defendant Capello, Dkt. No. 27, and in the order

  denying Richard’s first request that the Court reconsider that decision, Dkt. No. 33;

  the latter because Ronald Caldarone has now appeared, rendering the default

  motion moot. Further, because Richard has not met his burden to demonstrate this

  Court’s personal jurisdiction over his brother, Ronald Caldarone, Ronald’s motion

  to dismiss is GRANTED.


                                           1
Case 1:20-cv-00472-DKW-KJM Document 64 Filed 08/13/21 Page 2 of 8            PageID #: 276




                            RELEVANT BACKGROUND

        This case arises from the death of Richard and Ronald’s parents in Rhode

  Island and the state probate proceedings to settle their parents’ estates. Dkt. No. 1

  at 2–4. Richard generally alleges that Ronald abused, stole from, and exercised

  undue influence over their parents and has misappropriated their parents’ property.

  Id. at 3–4. Moreover, Ronald has proceeded as the sole executor of their parents’

  estates, despite what Richard claims is clear testamentary evidence leaving that job

  to both brothers. Id. at 2.

        On May 17, 2021, Richard moved for entry of default against his brother

  Ronald for failure to appear. Dkt. No. 41. Shortly thereafter, Ronald did appear,

  filing on May 27, 2021 a motion to dismiss Count I of the complaint, the only

  Count against him. Dkt. No. 43. Ronald generally argues that because he and the

  other Defendants reside in Rhode Island, all of the alleged misconduct occurred in

  Rhode Island, and Ronald has not directed any activity toward Hawai‘i, this forum

  does not have personal jurisdiction over him. Id. at 5–9.

        The Court set August 13, 2021 to hear argument on the motion. Dkt. No.

  44. Accordingly, Richard had until July 23, 2021 to respond to the motion. See

  LR 7.2 (requiring “[a]n opposition to a motion set for hearing” to be “filed at least

  twenty-one (21) days prior to the date of the hearing”). On July 27, 2021, the

  Court vacated the hearing and, at Richard’s request, Dkt. No. 53, gave him an


                                            2
Case 1:20-cv-00472-DKW-KJM Document 64 Filed 08/13/21 Page 3 of 8            PageID #: 277




  additional two weeks to respond to Ronald’s motion to dismiss. Dkt. No. 54.

  Thereafter, Richard moved the Court twice to stay proceedings on Ronald’s motion

  to dismiss. Dkt. Nos. 56, 60. Both requests were denied. Dkt. Nos. 59, 62. The

  Court communicated to Richard twice that he was to respond to Ronald’s motion

  by August 11, 2021. Dkt. No. 54; Dkt. No. 57 at 3. No response was filed by that

  date or thereafter. While Richard has failed to respond to the motion, he has asked

  the Court, for the third time, to reconsider its order dismissing his claim against

  Defendant George Capello, a Rhode Island state court judge. Dkt. No. 47.

                                LEGAL STANDARDS

        In opposing a defendant's motion to dismiss for lack of personal jurisdiction,

  the plaintiff bears the burden of establishing that jurisdiction is proper. Marvix

  Photo, Inc. v. Brand Techs., Inc., 647 F.3d 1218, 1223 (9th Cir. 2011). To

  establish personal jurisdiction, a plaintiff “need only make a prima facie showing

  of jurisdictional facts to withstand dismissal.” AMA Multimedia, LLC v. Wanat,

  970 F.3d 1201, 1207 (9th Cir. 2020). However, this standard is not “toothless.”

  Id. A plaintiff must provide more than “bare allegations” to support finding

  personal jurisdiction over a defendant. Id. (citing In re Boon Glob. Ltd., 923 F.3d

  643, 650 (9th Cir. 2019)).

        “Federal courts ordinarily follow state law in determining the bounds of their

  jurisdiction over persons.” See, e.g., Daimler AG v. Bauman, 571 U.S. 117, 125


                                            3
Case 1:20-cv-00472-DKW-KJM Document 64 Filed 08/13/21 Page 4 of 8                       PageID #: 278




  (2014) (citing Fed. R. Civ. P. 4(k)(1)(A)); Schwarzenegger v. Fred Martin Motor

  Co., 374 F.3d 797, 800 (9th Cir. 2004). To that end, Hawai‘i’s long-arm statute

  authorizes its courts to exercise personal jurisdiction “to the extent permitted” by

  the United States Constitution. See Cowan v. First Ins. Co., 608 P.2d 394, 399

  (Haw. 1980) (citing HAW. REV. STAT. § 634-35); accord In re Complaint of

  Damodar Bulk Carriers, Ltd., 903 F.2d 675, 679 (9th Cir. 1990). Therefore, the

  Court must decide whether exercising jurisdiction over Ronald “comports with the

  limits imposed by federal due process.” Daimler, 571 U.S. at 125.

         “[T]o determine whether a nonresident defendant has such ‘minimum

  contacts’ with the forum to warrant the court’s exercise of specific jurisdiction,1

  the following requirements must be met:

         1.      the defendant must either purposefully direct his activities toward the

                 forum or purposefully avail himself of the privileges of conducting

                 activities in the forum;

         2.      the claim must be one which arises out of or relates to the defendant’s

                 forum-related activities; and




  1
   Because there is no evidence that Ronald’s contacts with the forum “are so continuous and
  systematic as to render [him] essentially at home” in Hawai‘i, further analysis is not needed for
  the Court to conclude it does not have general jurisdiction over Ronald. See Daimler, 517 U.S.
  at 127 (citation and internal quotation marks omitted).

                                                  4
Case 1:20-cv-00472-DKW-KJM Document 64 Filed 08/13/21 Page 5 of 8           PageID #: 279




        3.     the exercise of jurisdiction must comport with fair play and substantial

               justice, i.e. it must be reasonable.”

  Wanat, 970 F.3d at 1208 (citing Axiom Foods, Inc. v. Acerchem Int'l, Inc., 874

  F.3d 1064, 1068 (9th Cir. 2017) (internal quotation marks omitted)). “If any of the

  three requirements are not satisfied, jurisdiction in the forum would deprive the

  defendant of due process of law.” Omeluk v. Langsten Slip & Batbyggeri A/S, 52

  F.3d 267, 270 (9th Cir. 1995). The plaintiff bears the burden of satisfying the first

  two prongs. Wanat, 970 F.3d at 1208 (citing Axiom, 874 F.3d at 1068).

        Under the first prong, because Richard’s claims “sound in tort,” the Court

  applies the “purposeful direction analysis and ask[s] whether [Ronald] has

  purposefully directed activities” at the forum. Id. (citations omitted). Where the

  allegedly tortious activity occurred outside the forum but had an effect in the

  forum, the Court applies an “effects test” based on Calder v. Jones, 465 U.S. 783

  (1984). See Mavrix, 647 F.3d 1228–29. This test requires showing: (1) the

  defendant committed an intentional act; (2) the act was aimed at the forum state;

  and (3) the act caused harm the defendant knew would be likely in the forum state.

  Wanat, 970 F.3d at 1209 (citing Mavrix, 647 F.3d at 1228).




                                             5
Case 1:20-cv-00472-DKW-KJM Document 64 Filed 08/13/21 Page 6 of 8           PageID #: 280




                                     DISCUSSION

        Virtually no evidence or even allegations support this Court’s jurisdiction

  over Ronald in this case. All of Ronald’s allegedly unlawful conduct occurred in

  Rhode Island. See Dkt. No. 1 at 2–5. That is where Ronald is alleged to have

  physically abused and exercised undue influence over his parents, stolen their

  property, and initiated probate proceedings, in which Richard has apparently

  participated. Id. Ronald is certainly not alleged to have “purposefully direct[ed]”

  any activity toward the forum (i.e., Hawai‘i), and Richard’s claims against him do

  not “arise out of” Ronald’s “forum-related activities.” See Wanat, 970 F.3d at

  1208. Thus, Richard has failed to meet his burden to demonstrate this Court’s

  personal jurisdiction over his brother, Ronald. See id.

        Moreover, the Court agrees with Ronald, see Dkt. No. 43 at 8–9, that

  exercising jurisdiction over him would not comport with concepts of “fair play and

  substantial justice” because doing so would be patently unreasonable. In

  determining whether the exercise of jurisdiction comports with “fair play and

  substantial justice,” and is therefore “reasonable,” the Court considers several

  factors:

        (1) the extent of the defendants’ purposeful injection into the forum state's
        affairs; (2) the burden on the defendant of defending in the forum; (3) the
        extent of conflict with the sovereignty of the defendant’s state; (4) the forum
        state’s interest in adjudicating the dispute; (5) the most efficient judicial
        resolution of the controversy; (6) the importance of the forum to the


                                            6
Case 1:20-cv-00472-DKW-KJM Document 64 Filed 08/13/21 Page 7 of 8             PageID #: 281




        plaintiff's interest in convenient and effective relief; and (7) the existence of
        an alternative forum.

  Dole Food Co., Inc. v. Watts, 303 F.3d 1104, 1114 (9th Cir. 2002) (citing Caruth v.

  Int’l Psychoanalytical Ass’n, 59 F.3d 126 (9th Cir. 1995)).

        Just one factor favors Richard: it would undoubtedly be more convenient for

  him to litigate in Hawai‘i because that is where he resides. Dkt. No. 1 at 1 (listing

  his address as Kailua-Kona, Hawai‘i). But this factor is far outweighed by the

  others: (1) Ronald has not injected himself into Hawai‘i affairs; (2) the burden on

  Ronald litigating in Hawai‘i is significant; (3) Rhode Island has a significant

  interest in adjudicating the dispute; (4) Hawai‘i conversely has no evident interest

  in adjudicating the dispute; and (5) Rhode Island would be the most efficient

  forum. Again, all alleged acts occurred in Rhode Island and, presumably then, that

  is where most, if not all, of the evidence is located. That is also where their parents

  passed away and where their parents’ estates are located. Id.; see also Dkt. No. 43

  at 8. Rhode Island has a significant interest in adjudicating a dispute over property

  and alleged torts committed within it. And as Ronald points out, Dkt. No. 43 at 8,

  requiring all witnesses and evidence to be flown to Hawai‘i would be inefficient

  when Rhode Island is an available forum.

        In sum, the Court finds that even if Richard had met his burden to

  demonstrate Ronald had sufficient minimum contacts with the forum—he has




                                             7
Case 1:20-cv-00472-DKW-KJM Document 64 Filed 08/13/21 Page 8 of 8                    PageID #: 282




  not—the Court would still find it lacked jurisdiction because finding otherwise

  would be inconsistent with concepts of fair play and substantial justice.

                                    CONCLUSION

        For the reasons set forth herein, Ronald Caldarone’s motion to dismiss, Dkt.

  No. 43, is GRANTED. Because Ronald Caldarone has now made an appearance

  and the claim against him is dismissed, Richard Caldarone’s motion for entry of

  default against Ronald, Dkt. No. 41, is DENIED as moot.

        Richard also petitioned the Court, for the third time, to reconsider its order

  dismissing all claims against Defendant George Capello. Dkt. No. 47; see also

  Dkt. Nos. 32, 37 (first and second motions for reconsideration). As that motion

  presents no new facts or arguments, it is DENIED for the same reasons detailed in

  the Court’s initial order and its order denying Richard’s first motion for

  reconsideration. See Dkt. Nos. 27, 33.

        IT IS SO ORDERED.

        Dated: August 13, 2021 at Honolulu, Hawai’i.


                                                                               -..
                                                De~
                                                United States District Judge




   Richard W. Caldarone v. Ronald L. Caldarone, Dave Strachman, Civil No. 20-
   00472-DKW-KJM; ORDER GRANTING DEFENDANT RONALD
   CALDARONE’S MOTION TO DISMISS (Dkt. No. 43) AND DENYING
   PLAINTIFF’S MOTIONS FOR DEFAULT AND RECONSIDERATION
   (Dkt. Nos. 41, 47)

                                            8
